Citation Nr: 0600208	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  99-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which denied service 
connection for PTSD.  The veteran provided testimony before 
the undersigned Veterans Law Judge in March 2001.  A 
transcript of this hearing is of record.

The case has been before the Board on three previous 
occasions.  In March 2000, it was remanded to schedule the 
veteran for a Travel Board hearing.  In June 2001, it was 
again remanded for verification of the veteran's alleged 
inservice stressors.  Following completion of the requested 
development, the Board denied the claim in a June 2004 
decision.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2005, the parties signed a Joint Motion To Remand.  
Subsequently in March 2005, the Court vacated the Board's 
June 2004 decision and remanded the matter to the Board for 
readjudication consistent with the Joint Motion.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD, which has been 
linked by an examiner to the veteran's claimed inservice 
stressors.

2.  Resolving all reasonable doubt in the veteran's behalf, 
the evidence sufficiently corroborates the veteran's 
testimony that he was subjected to enemy rocket and mortars 
attacks.


CONCLUSION OF LAW

PTSD was incurred as a result of stressful events during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board finds that the RO has substantially satisfied the 
duties to notify and assist, as required by the VCAA and that 
to the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision.

II.  Service connection for PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f).

In this case, the veteran was diagnosed with PTSD in January 
1999, based upon the veteran's account of inservice 
stressors, to include being under frequent fire.  Thus, the 
Board's analysis must turn to the remaining issue of whether 
the veteran's reported in-service stressors have been 
verified.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where the veteran did not engage 
in combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible 
supporting evidence which corroborates the veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, does not reflect that 
veteran received any decorations or medals which indicate 
involvement in combat.  Furthermore, his military 
occupational specialty (MOS) while stationed in Vietnam was 
as a radio operator, which is not a specialty which is, on 
its face, indicative of a combat role.  Moreover, the 
veteran's service records, including the service personnel 
records, do not otherwise contain any entries which show that 
he received any decorations or performed any specific details 
that would have placed him in combat situations.  See Gaines 
v. West, 11 Vet. App. 353, 358-60 (1998).  Significantly, 
however, the veteran was in Vietnam during the entire period 
of the 1968 TET offensive.

Following a review of the stressor statements provided by the 
veteran, the Board has identified several stressful events 
which the veteran has reported occurred while he was serving 
with Company A of the 14th Engineer Battalion from July 1967 
to July 1968.  These incidents include coming under frequent 
enemy fire along the Ho Chi Minh trail, experiencing mortar 
fire during the night, having to report casualties and call 
in medivac units, and seeing the dead body of a friend in 
July 1967.

The veteran testified as to these stressors at his March 2001 
Travel Board hearing.  In an attempt to verify these 
stressors, the Board remanded the case to the RO in June 2001 
to allow the RO to obtain data concerning the activities of 
Company A, 14th Engineer Battalion from July 1967 to July 
1968, to include information concerning what units it was 
attached to and the number of casualties sustained by this 
unit.

The RO subsequently requested relevant records from CURR for 
attempted verification.  In a response dated in August 2003, 
the Director for CURR provided the following attachments, in 
relevant part: (1) a 1967 - 1969 unit history submitted by 
the 14th Engineer Battalion (14th Engr Bn.), documenting the 
mission, location, and significant activities of elements of 
the reporting unit, to include Company A; (2) Operational 
Reports - Lessons Learned submitted by the 14th Engr Bn. for 
the period from November 1, 1967 to April 30, 1968; and (3) 
an Operational Report submitted by the 18th Engineer Brigade 
(18th Engr Bde), the higher headquarters for the 14th Engr 
Bde, documenting the mission, location, and significant 
activities of elements of the reporting unit and documenting 
that elements of the reporting unit suffered casualties.

Upon review of these records, the Board notes that they 
establish that the veteran's unit was located in an area 
where the enemy was active and where mining and sniper fire 
were common, and was also located in another area where the 
enemy was considered to have the capability of rocket, 
mortar, and ground attack.  The veteran has presented 
testimony as well as written statements asserting that he was 
involved in rocket and mortar attacks and also experienced 
frequent enemy fire, and the Board finds these statements to 
be credible, particularly in light of the fact that the 
veteran was in Vietnam during the entire period of the 1968 
TET offensive.  

The Court has indicated that a rocket or mortar attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  As indicated above, the veteran has 
claimed that one of his stressors includes experiencing 
rocket or mortar attacks, and documents obtained from CURR 
verify that his unit was located in areas where such attacks 
were likely.  Although some of the veteran's other claimed 
Vietnam stressors have not been verified, the Board finds 
that the rocket/mortar attack stressor is corroborated.  In 
the spirit of the holding in Pentecost, the Board finds there 
is sufficient credible supporting evidence of a PTSD-related 
stressor in Vietnam.

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is warranted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


